MEMORANDUM **
This is an appeal of the district court’s dismissal of appellant’s civil action for failure to comply with the court’s orders and Federal Rule of Civil Procedure 8.
A review of the record and appellant’s response to the court’s December 24, 2007 order to show cause indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
We review the dismissal of a complaint with prejudice for failure to comply with a court’s order to amend the complaint and comply with Federal Rule of Civil Procedure 8 for abuse of discretion. See Bishop v. Lewis, 155 F.3d 1094, 1096-97 (9th Cir. 1998); McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir.1996). The district court did not abuse its discretion in dismissing appellant’s 331 page complaint for failing to comply with the court’s orders and Rule 8.
Accordingly, we summarily affirm the district court’s judgment.
All pending motions are denied as moot.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.